— Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered April 27, 1984, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, the defendant’s guilt was proven beyond a reasonable doubt (see, Jackson v Virginia, 443 US 307, 319; People v Contes, 60 NY2d 620, 621). The evidence, although circumstantial, was inconsistent with the defendant’s innocence and excluded to a moral certainty every other reasonable hypothesis but his guilt (see, People v Way, 59 NY2d 361, 365; People v Milea, 112 AD2d 1011, lv denied 66 NY2d 921).
The People’s cross-examination of the defendant with respect to a prior burglary conviction did not deprive him of a fair trial (see, People v Pavao, 59 NY2d 282, 292). The fact that a defendant may specialize in one type of criminal activity should not shield him from impeachment with prior similar convictions (see, People v Rahman, 62 AD2d 968, affd 46 NY2d 882; People v Cherry, 106 AD2d 458). Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.